DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 15 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the same layer”, claim 7 recites “the print circuited board” and claim 8 recites “the other portion”. There are lacks of antecedent basis for those limitations in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 should recites “… further comprising…” in order to further limits claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/20 & 01/26/21 & 07/22/21 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP03-250794 (cited on IDS, and herein referred to as JP ‘794) in view of Hunninghaus et al. (US 5,708,566).

a.	Re claim 1, JP ‘794 discloses a semiconductor device comprising: a printed circuit board 2 (see fig. 2 and related text; see remaining of disclosure for more details); a heat diffusion part 1 bonded to a first main (top) face of the printed circuit board with a first bonding material 4; an electronic component 3 including a heat radiator plate 32 bonded to the heat diffusion part with a second bonding material 5; wherein the printed circuit board includes: an insulation layer 21; first and second (i.e. top and bottom) conductor layers 22 (i.e. top and bottom portion of layers 22 corresponding to hole 23 or top layers 22 and bottom layers 22) disposed respectively on first and second main faces (i.e. top and bottom faces) of the insulation layer; a heat radiation via 23 (i.e. a via capable of conducting heat) penetrating from the first conductor layer to the second conductor layer on the insulation layer; and a conductor film (portions of layer 22 on the sidewalls of hole 23) covering inner walls of the heat radiation via, the heat radiation via is provided at [a] position overlapping the heat diffusion part and the electronic component in plan view viewed from the first main face of the printed circuit board (explicit on fig. 2). But JP ‘794 does not appear to explicitly disclose a heat radiation part disposed on a second main face of the printed circuit board, the heat radiation via being a plurality of heat radiation vias, and the heat radiation part is disposed overlapping at least some of the plurality of heat radiation vias in plan view viewed from the second main face of the printed circuit board, and includes: a heat radiation member having electrical insulating properties and thermal conductivity, and a coolant having thermal conductivity, and the heat radiation member and the coolant are disposed on the second conductor layer of the printed circuit board.

	However, Hunninghaus et al. disclose a device similar to the one of JP ‘794 comprising a heat radiation via 46 that can be either a single or a plurality of vias formed in a printed circuit board 12 and located under an electronic component 26 (see figs. 1-2 and at least col. 3 ln. 10-30), and heat radiation part 18 bonded to on a second (bottom) surface of the printed circuit board and comprising a heat radiation member 16 having insulating properties and a coolant 14 in order to enhance heat dissipation from the device.

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided plurality of heat radiation vias (via a non-inventive duplication of essential working parts; see MPEP 2144.04.VI) in order to enhance heat dissipation from electronic component 3, and further provided a heat radiation member as in ‘566 bonded to a second main (bottom) face of the printed circuit board in order to further enhance heat dissipation from the device. The modification would have resulted in having the semiconductor device comprising a plurality of heat radiation vias 23 penetrating from the first conductor layer to the second conductor layer on the insulation layer; and a conductor film (portions of layer 22 on the sidewalls of hole 23) covering inner walls of the heat radiation vias, the plurality of heat radiation vias is provided at positions overlapping the heat diffusion part and the electronic component in plan view viewed from the first main face of the printed circuit board (implicit in view of fig. 2), a heat radiation part (18) disposed on a second main (bottom) face of the printed circuit board, and the heat radiation part is disposed overlapping at least some of the plurality of heat radiation vias in plan view viewed from the second main face of the printed circuit board (implicit in view of fig. 2), and includes: a heat radiation member (16) having electrical insulating properties and thermal conductivity, and a coolant (14) having thermal conductivity, and the heat radiation member and the coolant are disposed on the second conductor layer of the printed circuit board (it is implicit that layer 16 would be bonded to the bottom area of the thermal vias, thus to the second conductor layer).

b.	Re claim 3, the first bonding material is charged in insides of at least some of the plurality of heat radiation vias to occupy one third or more of a volume of the insides (explicit in view of fig. 2).

c.	Re claim 5, the electronic component includes (i.e. is) a surface-mounted type electronic component and has at least one lead terminal 34 bonded to an electrode Portion of 22 bonded to lead 34) provided on the first main face of the printed circuit board as a same layer as the first conductor layer.

d.	Re claim 6, JP ‘794 in view of ‘566 do not appear to explicitly disclose that the electronic component includes (i.e. is) a through-hole-mounted type electronic component and has at least one lead terminal inserted into and bonded to a terminal hole that penetrates from the first main face to the second main face of the printed circuit board. However, in the electrical art, through-hole-mounted type components are obvious variant surface-mounted type components wherein the former has lead tips being inserted in conductive through-hole vias of circuit boards instead of said lead tips being bonded wirings as on fig. 2 of JP ‘794. As such, it would have been obvious to one skilled in the art to have provided  the electronic component to include (i.e. being) a through-hole-mounted type electronic component (this would merely consist in having the bonding tips of the leads 34 not bent and the leads 34 being vertical) and has at least one lead terminal inserted into and bonded to a terminal hole (to be obviously formed in circuit board 2 as hollow conductive vias 23) that penetrates from the first main face to the second main face of the printed circuit board (an alternative to the modification above would have been to rearrange hollow via 23 on the left of fig. 2 to be accessible to lead 23 and do the same for any position where the leads 34 would be connected vias 23).

e.	Re claim 10, the insulation layer of the printed circuit board includes (i.e. is made of) a reinforced epoxy (which implicitly means in the art an epoxy resin reinforced with, i.e. filled with, reinforcing members which are usually filler particles to modify the coefficient of thermal expansion or thermal conductivity) a filler and a resin.

f.	Re claim 13, JP ‘794 discloses the semiconductor device according to claim 1, further comprising a plurality of other electronic components (see fig. 3), and the electronic component and the plurality of other electronic components are disposed on the heat diffusion part at intervals in plan view viewed from the first main face of the printed circuit board, but do not appear to explicitly disclose the other electronic components being different from the electronic component. However, it would have been obvious to one skilled in the art to have provided the other electronic components to be different in functions from the electronic component, and this in order to obtain a multi-functions module (see MPEP 2144.I&II).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP03-250794 (cited on IDS, and herein referred to as JP ‘794) in view of Hunninghaus et al. (US 5,708,566), and further in view of Lou (US 2011/0156244).

JP ‘794 disclose all the limitations of claim 1 as stated above and further disclose that the heat diffusion part includes (i.e. is) a heat diffusion plate, the heat diffusion plate includes a first portion, the first portion is provided along the first main face of the printed circuit board and bonded to the first main face with the first bonding material, except explicitly for a second portion and the second portion is provided integrally with the first portion and extends on a side opposite to the print circuited board from at least one edge of the first portion. However, Lou discloses a heat dissipation plate 10 comprising a first, flat portion, and a second portion (30) integrally formed with the first portion and extending vertically to the first portion in order to enhance heat dissipation capability of the heat dissipation plate (see fig. 1 and related text). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the heat diffusion plate to include a second portion and the second portion is provided integrally with the first portion and extends on a side opposite to the print circuited board from at least one edge of the first portion, and this in order to enhance heat dissipation capability of the heat diffusion plate.

Allowable Subject Matter
Claims 2, 4, 9, 11-12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christopher et al. (US 6,058,013) disclose a semiconductor device similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899